                  Case 1:21-cv-01243-SAB Document 4 Filed 08/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MICHAEL B. LEWIS,                                   Case No. 1:21-cv-01243-SAB

12                    Plaintiff,                         ORDER DIRECTING CLERK OF THE
                                                         COURT TO ISSUE SERVICE
13           v.                                          DOCUMENTS AND NEW CASE
                                                         DOCUMENTS AND SERVE THE
14   COMMISSIONER OF SOCIAL SECURITY,                    SUMMONS AND COMPLAINT

15                    Defendant.

16

17          Plaintiff Michael B. Lewis filed a complaint on August 16, 2021, challenging a final

18 decision of the Commissioner of Social Security denying his application for disability benefits.

19 (ECF No. 1.) Plaintiff did not pay the filing fee in this action and instead filed an application to
20 proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 2.) On August 18, 2021, the

21 Court found Plaintiff’s application did not demonstrate entitlement to proceed without

22 prepayment of fees in this action, and ordered Plaintiff to file either a long form application to

23 proceed in forma pauperis, or pay the filing fee in this action. (ECF No. 3.) Plaintiff submitted

24 the filing fee on August 24, 2021. Accordingly, the Clerk of the Court will be directed to issue a

25 summons and new case documents in this action, and serve the Defendant.

26          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

27 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

28 Appellate Hearings Operations and may resume preparation of a certified copy of the


                                                     1
                 Case 1:21-cv-01243-SAB Document 4 Filed 08/25/21 Page 2 of 2


 1 administrative record. Pursuant to the general order, all cases are stayed upon filing unless

 2 otherwise ordered by the court. The Court finds that it is appropriate to direct service of the

 3 complaint in this action and the stay will go into effect upon service of the complaint.

 4          Accordingly, IT IS HEREBY ORDERED THAT:

 5          1.      The Clerk of Court is DIRECTED to issue a summons and new case documents;

 6                  and

 7          2.      The Clerk of Court is DIRECTED to deliver to the Commissioner of Social

 8                  Security Administration and the United States Attorney’s Office at their

 9                  designated email addresses, a notice of electronic filing of this action along with

10                  the summons and complaint.

11
     IT IS SO ORDERED.
12

13 Dated:        August 25, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
